Case 17-40999-JMM          Doc 354      Filed 12/07/20 Entered 12/07/20 14:38:01                Desc Main
                                      Document      Page 1 of 45




                         UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO




     In Re:                                                         Bankruptcy Case
     All Terrain, LLC                                               No. 17-40999-JMM

                                 Debtor.


                                MEMORANDUM OF DECISION

 Appearances:

          Thomas D. Smith, Pocatello, Idaho, Attorney for Chapter 7 Trustee.

          Jason R. Naess, Attorney for Gary Rainsdon.

                                              Introduction

          Before the Court is the chapter 7 1 trustee’s (“Trustee”) objection to Claim Number

 7. Dkt. No. 294. Gary Rainsdon (“Rainsdon”) 2 is the chapter 7 trustee in a separate, but

 related, case. See In re Hathaway Homes Group, LLC, Case No. 17-40992-JMM.



 1
  Unless otherwise indicated, all chapter references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532,
 all Rule references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037, and all Civil
 Rule references are to the Federal Rules of Civil Procedure, Rules 1–88.
 2
  This case involves a trustee from a separate bankruptcy case, Gary Rainsdon, asserting a claim in this
 case on behalf of the other bankruptcy estate. The Court will use Mr. Rainsdon’s last name to avoid
 confusion. No disrespect is intended.

 MEMORANDUM OF DECISION ̶ 1
Case 17-40999-JMM      Doc 354     Filed 12/07/20 Entered 12/07/20 14:38:01        Desc Main
                                 Document      Page 2 of 45



 Rainsdon filed Claim Number 7 in this case on behalf of the In re Hathaway Homes

 Group, LLC bankruptcy estate. Trustee in this case objected to that claim. Dkt. No. 294.

 Rainsdon filed a response to that objection. Dkt. No. 295. Rainsdon and Trustee

 stipulated to forgo oral argument and submit written briefs only. Dkt. No. 339. The

 parties stipulated to the admission of Trustee’s exhibits 100 through 111 and Rainsdon’s

 exhibits 201 through 223, and filed pre-trial and closing memorandums in support of their

 positions, Dkt. Nos. 322, 325, 339, 343, 345, and 347–348. The Court has considered the

 evidence and arguments put forth, and this Memorandum Decision sets forth the Court’s

 findings, conclusions, and reasons for its disposition of the motion. Rules 7052; 9014.

                                           Facts

        Between April 2013 and January 2018, Paul Hathaway was the sole owner of

 Hathaway Homes Group, LLC (“HHG”) as well as the Debtor, All Terrain, LLC (“All

 Terrain”). During this time, HHG advertised, offered for sale, and sold new and used

 manufactured and modular homes to consumers. All Terrain moved, set up, and

 completed the interior finishing work on the manufactured and modular homes that HHG

 sold. All Terrain’s primary customer was HHG, which comprised approximately eighty

 percent of the All Terrain’s business. All Terrain provided the labor and materials to

 complete the homes HHG sold. All Terrain and HHG shared several of the same

 employees who were paid by both All Terrain and HHG.

        Mr. Hathaway moved funds between the All Terrain, HHG, and himself

 personally. Unfortunately, Mr. Hathaway also had a gambling problem between 2015 and

 MEMORANDUM OF DECISION ̶ 2
Case 17-40999-JMM          Doc 354      Filed 12/07/20 Entered 12/07/20 14:38:01                 Desc Main
                                      Document      Page 3 of 45



 2017 and used funds from All Terrain and HHG to finance his gambling. In some

 instances, money was withdrawn out of the All Terrain Wells Fargo bank account at

 casinos and those funds were used for gambling. Paul Hathaway and his spouse, Mikki

 Hathaway (collectively, “the Hathaways”), reported gambling winnings and losses on

 their 2015 and 2016 tax returns of $3.5 million and $3.1 million respectively. Mr.

 Hathaway only reported the gambling losses up to the amount of the winnings. As a

 result, the Hathaways, All Terrain, and HHG experienced financial troubles.

         The Hathaways, along with All Terrain and HHG, filed separate bankruptcy

 petitions in November 2017. In re Paul J. Hathaway and Mikki J. Hathaway, Case No.

 17-40989-JMM (“the Hathaway Case”), In re All Terrain, Case No. 17-40999-JMM, and

 In re Hathaway Homes Group, LLC, Case No. 17-40992-JMM (“the HHG Case).

 Rainsdon filed Claim Number 7 in this case on behalf of the HHG bankruptcy estate

 asserting a claim to damages for his right to avoid transfers on three bases: 1) avoidable

 post-petition transfers; 2) avoidable fraudulent transfers within two years prior to

 commencement of the case; and 3) avoidable fraudulent transfers within four years prior

 to commencement of the case. Dkt. No. 325. Claim Number 7 includes $145,653.24 in

 pre-petition transfers and $4,111.36 in post-petition transfers. Trustee, however, does not

 object to the post-petition transfer amount of Claim Number 7. Only the pre-petition

 transfer amounts remain in dispute. Id. 3



 3
  In their pre-trial submissions to the Court, there was a dispute between the parties whether All Terrain
 and HHG’s business records were admissible in order to determine the pre-petition transfer amount. See
 MEMORANDUM OF DECISION ̶ 3
Case 17-40999-JMM           Doc 354      Filed 12/07/20 Entered 12/07/20 14:38:01                  Desc Main
                                       Document      Page 4 of 45



                                        Analysis and Disposition

         “Under Rule 3001(f), a filed proof of claim constitutes prima facie evidence of the

 validity and amount of the claim which, via § 502(a), is deemed allowed unless a party in

 interest objects.” In re Davis, 554 B.R. 918, 921 (Bankr. D. Idaho 2016) (citing Lundell

 v. Anchor Constr. Specialists, Inc., 223 F.3d 1035, 1039 (9th Cir. 2000); In re Morrow,

 03.2 IBCR 100, 101, 2003 WL 25273857 (Bankr. D. Idaho 2003)). This Court addressed

 claim objections in In re Davis:

         If an objection to a proof of claim is made, the Code instructs the Court to
         conduct a hearing, to determine the amount of the claim, and to allow the
         claim, except to the extent that “such claim is unenforceable against the
         debtor and property of the debtor, under any agreement or applicable law
         for a reason other than because such claim is contingent or unmatured[.]”
         § 502(b)(1).
         The prima facie validity of the proof of claim afforded to a creditor by Rule
         3001(f) does not allocate the burden of proof concerning the validity of the
         debt; it merely operates as a rebuttable evidentiary presumption in favor of
         the creditor. In other words, while the Rule satisfies the creditor's “burden
         of going forward” in support of its claim, In re Garvida, 347 B.R. 697, 706
         (9th Cir. BAP 2006), the applicable “burden of proof is an essential element
         of the claim itself [and] one who asserts a claim is entitled to the burden of
         proof that normally comes with it.” Raleigh v. Illinois Dept. of Revenue,
         530 U.S. 15, 20–21, 120 S. Ct. 1951, 147 L. Ed. 2d 13 (2000).



 Dkt. No. 322 (“The court should refuse to admit the debtor and HHG’s business records into evidence
 because the circumstances of their preparation indicate a lack of trustworthiness.”), and Dkt. No. 325
 (The transfers, which are identified in HHG’s QuickBooks records, are corroborated by HHG’s pre-
 petition bank account statements, which show the transfers being made to All Terrain.”). However, at the
 hearing on the matter, the parties stipulated to admitting Exhibits 201 through 223. Dkt. No. 339. Exhibit
 201 is titled “Hathaway Homes Group QuickBooks Transactions to All Terrain.” Dkt. No. 333.
 Apparently, and somewhat confusingly, the parties use “QuickBooks,” “business records,” and “records”
 interchangeably. It appears to the Court that the parties had a pre-hearing dispute as to the admissibility of
 the HHG’s QuickBooks or business records, and then subsequently, at the hearing, agreed to the
 admission of the business records. Accordingly, the Court will not consider the admissibility of the
 business records and deems them admitted by stipulation.

 MEMORANDUM OF DECISION ̶ 4
Case 17-40999-JMM      Doc 354     Filed 12/07/20 Entered 12/07/20 14:38:01        Desc Main
                                 Document      Page 5 of 45



 In re Davis, 554 B.R. 918, 921 (Bankr. D. Idaho 2016).

       This Court addressed the burden of persuasion in In re Gray:

       The party objecting to the allowance of a claim bears the burden “to
       produce evidence sufficient to negate the prima facie validity of the filed
       claim. If the objector produces evidence sufficient to negate the validity of
       the claim, the ultimate burden of persuasion remains on the claimant to
       demonstrate by preponderance of the evidence that the claim deserves to
       share in the distribution of the debtor's assets.”

 In re Gray, 522 B.R. 619, 625 (Bankr. D. Idaho 2014) (quoting Spencer v. Pugh (In re

 Pugh), 157 B.R. 898, 901 (9th Cir. BAP 1993) (citing In re Allegheny Intern., Inc., 954

 F.2d 167, 173 (3d Cir. 1992)); see also In re Parrott Broadcasting Ltd. P'ship, 492 B.R.

 35, 38 (Bankr. D. Idaho 2013))).

       In this case, the applicable law defining Rainsdon’s burden of proof for his claim

 under § 502(b)(1) is § 548(a)(1)(B) and § 544(b)(1), as well as Idaho Code §§ 55-913 and

 55-914. Rainsdon argues that the HHG estate is entitled to recover $145,653.24

 transferred from HHG to All Terrain pre-petition because those funds were used by All

 Terrain for gambling, and HHG did not receive reasonably equivalent value in exchange

 for those transfers. As noted above, Trustee objects to allowance of Rainsdon’s claim

 because, he argues, “(1) HHG received reasonably equivalent value in exchange for the

 transfers and (2) the Debtor may offset any amount in excess of any avoidable transfers.”

 Dkt. No. 345. While Rainsdon’s claim enjoys prima facie validity under the Rules, given

 Trustee’s objection, Rainsdon must ultimately prove, by a preponderance of the evidence,

 that HHG did not receive reasonably equivalent value in exchange for the transfers. In re

 Gray, 522 B.R. at 625.
 MEMORANDUM OF DECISION ̶ 5
Case 17-40999-JMM             Doc 354     Filed 12/07/20 Entered 12/07/20 14:38:01                      Desc Main
                                        Document      Page 6 of 45



 1.        § 548(a)(1)(B)

           In support of his claim, Rainsdon states he can avoid transfers on behalf of the

 HHG estate pursuant to § 548(a)(1)(B). 4 This Court addressed the elements of this Code

 provision in In re Miller:

           There are multiple elements that must be established by a plaintiff to
           sustain a cause of action under § 548(a)(1)(B). There must be a “transfer”
           of property of the debtor that occurs within two years of the filing of the
           bankruptcy petition. The debtor must have received less than “reasonably
           equivalent value in exchange for the transfer” and the transfer had to have
           occurred when the debtor was insolvent or the debtor had to be rendered
           insolvent as a result of the transfer.

 Miller v. Kerstein (In re Miller), 536 B.R. 863, 868 (Bankr. D. Idaho 2015) (quoting

 Jordan v. Kroneberger (In re Jordan), 392 B.R. 428, 440 (Bankr. D. Idaho 2008)). The

 party seeking to avoid the transfer bears the burden of proving all these elements in order

 to recover under § 548. Jordan v. Kroneberger (In re Jordan), 392 B.R. at 440. The

 Court will address each element.




 4
     Section 548 provides:

           The trustee may avoid any transfer . . . of an interest of the debtor in property, or any
           obligation . . . incurred by the debtor, that was made or incurred on or within 2 years
           before the date of the filing of the petition, if the debtor voluntarily or involuntarily—
           ...
           (B)(i) received less than a reasonably equivalent value in exchange for such transfer or
           obligation; and
           (ii)(I) was insolvent on the date that such transfer was made or such obligation was
           incurred, or became insolvent as a result of such transfer or obligation[.]

 § 548.

 MEMORANDUM OF DECISION ̶ 6
Case 17-40999-JMM        Doc 354     Filed 12/07/20 Entered 12/07/20 14:38:01          Desc Main
                                   Document      Page 7 of 45




      i.         HHG’s Insolvency

           The Court will first address HHG’s insolvency and the date on which HHG

 became insolvent. “Insolvency is defined in § 101(32)(A) as a ‘financial condition such

 that the sum of such [debtor]'s debts is greater than all of such [debtor]'s property, at a

 fair valuation[.]’ A ‘balance sheet’ standard applies in § 548(a) litigation.” Miller v.

 Kerstein (In re Miller), 536 B.R. at 869 (citing Akers v. Koubourlis (In re Koubourlis),

 869 F.2d 1319, 1321 (9th Cir. 1989)). In other words, to determine whether HHG was

 insolvent at the time of the transfers, this Court must determine whether HHG’s debts

 were greater than its assets, at a fair evaluation, exclusive of exempted property. Akers v.

 Koubourlis (In re Koubourlis), 869 F.2d at 1321.

           As of December 31, 2014, HHG had $3,820,422 in assets. Ex. 208. At the same

 time, HHG had $4,138,306 in liabilities. Id. As of December 31, 2015, HHG had

 $4,707,700 in assets, and $5,556,536 in liabilities. Id. As of June 30, 2016, HHG had

 $5,316,438 in assets, and $6,631,796 in liabilities. Ex. 210. As of the date of the

 bankruptcy petition filing, HHG had $681,549.51 in assets, and $7,703,141.19 in

 liabilities. Ex. 211. As far as the Court can tell, Trustee does not dispute that HHG was

 insolvent on the date of the transfers. On this record, the Court finds that HHG was

 insolvent as of December 31, 2014, and remained insolvent throughout the entire transfer

 period until the bankruptcy petition was filed on November 13, 2017.



 MEMORANDUM OF DECISION ̶ 7
Case 17-40999-JMM                 Doc 354      Filed 12/07/20 Entered 12/07/20 14:38:01                  Desc Main
                                             Document      Page 8 of 45




         ii.           Transfer Occurred within Two Years of Filing

           A transfer is defined in § 101(54) as each “mode, direct or indirect, absolute or

 conditional, voluntary or involuntary, of disposing of or parting with—(i) property, or (ii)

 with an interest in property.” § 101(54). Here, Rainsdon has the initial burden to

 demonstrate the transfers that were made within two years of filing are avoidable and

 recoverable. Id.

               The bankruptcy petition was filed on November 13, 2017. Thus, for the § 548

 analysis, the Court will examine the look-back period between November 12, 2015 and

 November 13, 2017. 5 The transfers made by HHG to All Terrain during the two years

 prior to HHG’s bankruptcy petition are documented in Exhibit 221. The transfer

 summaries are corroborated by All Terrain’s Wells Fargo account statements in Exhibit

 223. As noted above, the parties stipulated to the admission of Exhibits 221 and 223. Dkt.

 No. 339. “[D]uring the two years prior to HHG’s bankruptcy petition, HHG transferred



 5
     Rule 9006(a)(1) provides:

               When the period is stated in days or a longer unit of time:
                       (A) exclude the day of the event that triggers the period;
                       (B) count every day, including intermediate Saturdays, Sundays, and legal
               holidays; and;
                       (C) include the last day of the period, but if the last day is a Saturday, Sunday, or
               legal holiday, the period continues to run until the end of the next day that is not a
               Saturday, Sunday, or legal holiday.

 Rule 9006(a)(1). Here, the petition was filed November 13, 2017. Looking back two years from that date,
 excluding the day that triggers the period but including the last day, and the leap day in 2016, that places
 the look-back period between November 12, 2015, and November 13, 2017.

 MEMORANDUM OF DECISION ̶ 8
Case 17-40999-JMM          Doc 354     Filed 12/07/20 Entered 12/07/20 14:38:01      Desc Main
                                     Document      Page 9 of 45



 $1,136,554.02 to All Terrain and All Terrain transferred $159,239.26 to HHG, for a net

 transfer from HHG of $977,314.76.” Dkt No. 343. Of this amount, Rainsdon alleges

 $122,289.79 was used by All Terrain for gambling. The transfers in question, as outlined

 in the table below, occurred within two years of the bankruptcy petition filing.

     iii.         HHG received less than reasonably equivalent value in exchange for the
                  transfer

            This element requires the Court to determine the value received by HHG in

 exchange for the interest that was transferred to All Terrain. Thus, Rainsdon must

 establish that HHG “‘received less than a reasonably equivalent value’ in order to satisfy

 the requirement of § 548(a)(1)(B)(i).” Jordan v. Kroneberger (In re Jordan), 392 B.R. at

 441.

            There is a two-step process required to determine whether a debtor received a

 reasonably equivalent value. First, it must be determined that the debtor received value,

 which, for purposes of section 548 of the Code, is defined as “property, or the satisfaction

 or securing of a present or antecedent debt of the debtor[.]” Id. (citing Wyle v. C.H. Rider

 & Family (In re United Energy Corp.), 944 F.2d 589, 595 (9th Cir. 1991) (quoting

 § 548(d)(2)(A))). “A transfer is for value if one is the quid pro quo of the other.” Id.

 (citing Pummill v. Greensfelder, Hemker & Gale (In re Richards & Conover Steel, Co.),

 267 B.R. 602, 612 (8th Cir. BAP 2001)).

        HHG transferred a net value of $977,314.76 to All Terrain during the two-year

 look back period of § 548(a). Rainsdon asserts that $122,289.79 of this amount was used

 to fund All Terrain’s gambling. Moreover, the Trustee does not dispute value was given
 MEMORANDUM OF DECISION ̶ 9
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                               Document    Page 10 of 45



 by HHG to All Terrain. Accordingly, the Court finds that value was transferred from

 HHG to All Terrain during the two year look back period. The first requirement is met.

        The second step is that the Court must determine whether that value was

 reasonably equivalent to what the debtor gave up. Jordan v. Kroneberger (In re Jordan),

 392 B.R. at 441. Determination of “reasonable equivalence” is largely a factual question

 and latitude is given to the trier of fact. Id. (citing Jacoway v. Anderson (In re Ozark Rest.

 Equip. Co.), 850 F.2d 342, 344 (8th Cir. 1988)). “In order to determine whether a fair

 economic exchange has occurred, the court must analyze all the circumstances

 surrounding the transfer in question.” Id. (citing 5 Collier on Bankruptcy ¶ 548.05.[1][b]

 at 548–35 (Alan N. Resnick & Henry J. Sommer eds., rev. 15th ed. 2007)). “The

 determination of reasonable equivalence must be made as of the time of the transfer.” Id.

 (citing BFP v. Resol. Trust Corp., 511 U.S. 531, 535, 114 S. Ct. 1757, 128 L. Ed. 2d 556

 (1994); Krommenhoek v. Natural Res. Recovery, Inc. (In re Treasure Valley

 Opportunities, Inc.), 166 B.R. 701, 704 (Bankr. D. Idaho 1994); 5 Collier on Bankruptcy

 ¶ 548.05.[1][b] at 548–35 (Alan N. Resnick & Henry J. Sommer eds., rev. 15th ed.

 2007)). “The concept is not particularly esoteric; a party receives reasonably equivalent

 value if it gets roughly the value it gave.” Id. at 441–42 (citing VFB LLC v. Campbell

 Soup Co., 482 F.3d 624, 631 (3rd Cir. 2007); Lindquist v. JNG Corp (In re Lindell), 334

 B.R. 249, 255–56 (Bankr. D. Minn. 2005)). “Reasonable equivalence does not require

 exact equality in value.” Id. at 442 (citing Kendall v. Carbaat (In re Carbaat), 357 B.R.

 553, 560 (Bankr. N.D. Cal. 2006); see also BFP, 511 U.S. 531, 540 n. 4, 114 S. Ct. 1757,

 MEMORANDUM OF DECISION ̶ 10
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 11 of 45



 128 L. Ed. 2d 556 (1994) (“Our discussion assumes that the phrase ‘reasonably

 equivalent’ means ‘approximately equivalent,’ or ‘roughly equivalent.’”)).

        In the case at bar, as stated above, Mr. Hathaway freely moved funds from HHG

 to All Terrain and vice versa throughout the look-back period. Rainsdon alleges that

 $122,289.79 of the funds HHG transferred to HHG were used for gambling by All

 Terrain, for which HHG did not receive reasonably equivalent value in exchange. In

 response, Trustee argues that HHG is not entitled to recover the transfers because,

 “[t[here is no evidence that all of the money Paul Hathaway used for gambling from the

 Debtor’s bank account was HHG’s money, or money that was intended to specifically

 benefit HHG.” Dkt. No. 345.

        Other bankruptcy courts have held that gambling can constitute a reasonably

 equivalent exchange of value to the debtor. See In re Chomakos, 170 B.R. 585, 593

 (Bankr. E.D. Mich. 1993), subsequently aff'd, 69 F.3d 769 (6th Cir. 1995)

 (“Gambling is, arguably, an ‘investment’ that can have economic value, albeit one that

 may entail what many view as an unacceptably high risk. The Debtors received the

 chance to win more money than they wagered. They also received whatever psychic and

 other intangible values are attendant to being at Flamingo's establishment and

 gambling.”). However, here, HHG transferred funds to All Terrain, and then All Terrain

 used the funds to gamble, and it is those transfers Rainsdon seeks to avoid. Under

 Chomakos, one could argue that All Terrain itself received a reasonably equivalent

 exchange in value from the casinos for its gambling in the form of a high risk investment,

 MEMORANDUM OF DECISION ̶ 11
Case 17-40999-JMM            Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                    Desc Main
                                    Document    Page 12 of 45



 the chance to win more money than wagered, and the psychic or other intangible benefits

 conferred upon All Terrain. But what of HHG? If, in fact, All Terrain used those funds

 for gambling, what did HHG receive in return for it transferring funds to All Terrain that

 All Terrain then used for gambling? HHG was not gambling with the funds. HHG did not

 receive the chance to win more than wagered, there was no investment with the

 possibility of a high return, nor was there any intangible psychic benefit conferred upon

 HHG for its transfer to All Terrain. Accordingly, any funds HHG transferred to All

 Terrain that were used for gambling, for which HHG received no reasonably equivalent

 exchange, can be recovered by Rainsdon on behalf of the HHG estate.

           Trustee argues that “[presumably], Paul Hathaway took money from whichever

 business had money at the time to fund his gambling problem and to keep both

 businesses operating. Nonetheless, the Debtor transferred at least $187,799.26 to HHG

 which would have already reimbursed HHG for any of its funds that were used for

 gambling.” Dkt. No. 345, p. 12. 6 Trustee offers no evidence, beyond this assertion, to

 support the argument that the $187,799.26 transferred from All Terrain to HHG was a

 reimbursement for the funds used to gamble between April 13, 2015, and


 6
     Trustee asserts this amount was transferred between April 13, 2015 and November 8, 2017:

           The Debtor and HHG’s bank records indicate that between April 13, 2015, and
           November 8, 2017, HHG transferred $1,404,800.36 to the Debtor. During this same time
           the Debtor’s bank records indicate the Debtor paid $2,214,691.30 for its expenses, which
           includes $187,799.26 the Debtor transferred directly to HHG when HHG had immediate
           short-term cash needs[.]

 See Ex. 345, p. 12 (internal citations omitted).

 MEMORANDUM OF DECISION ̶ 12
Case 17-40999-JMM            Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                          Desc Main
                                    Document    Page 13 of 45



 November 8, 2017. Even so, this reasoning is not grounded in the law. “The

 determination of reasonable equivalence must be made as of the time of the transfer.”

 Jordan v. Kroneberger (In re Jordan), 392 B.R. at 441. The transfers in question were

 independent transfers that occurred over a period of several years. The Court must

 analyze the circumstances surrounding each transfer in question.

         As noted in the table below, there are numerous transfers from HHG to All Terrain

 at or near the time that All Terrain used funds for gambling. See ex. 223. Any funds that

 were transferred from HHG to All Terrain to be used for gambling can, assuming the

 other elements are met, be recovered under § 548(a)(1)(B) because HHG did not receive

 reasonably equivalent value in return. Thus, the Court must endeavor to determine which

 transferred funds may have been used for gambling and which may have been used for

 other purposes. 7 For its analysis, the Court will examine each transfer and the

 circumstances surrounding that transfer. This includes looking at the cash balance of the

 All Terrain bank account both before and after the transfers occurred, the transfer

 amount, any transactions that took place at or near the time of the transfer, and any

 amounts used for gambling at or near the time of the transfer. The analysis for a single

 transfer that occurred on a single day is, comparatively speaking, easier than the analysis

 required where there is a range of dates during which transfers and transactions took



 7
   Jordan v. Kroneberger (In re Jordan), 392 B.R. at 441. (“The determination of ‘reasonable equivalence’
 is largely a factual question, to which latitude is given the trier of fact. . . . In order to determine whether a
 fair economic exchange has occurred, the court must analyze all the circumstances surrounding the
 transfer in question.”).

 MEMORANDUM OF DECISION ̶ 13
Case 17-40999-JMM         Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01       Desc Main
                                 Document    Page 14 of 45



 place. The table below provides a summary of those transfers. The Court’s findings for

 each transfer are described in detail below the table.

       Date of       Amount          Date of       Amount      Remaining    Amount
       Transfer      Transferred     Gambling      Gambled     Balance in   Recoverable
       from HHG      from HHG        Expense       by All      All          by HHG
       to All        to All          by All        Terrain     Terrain
       Terrain       Terrain         Terrain                   Account
  1    4/11/2016     $9,350.00       4/11/2016     $7,933.05   $2,553.38    ($0.00)

  2    4/13/2016–    $27,100.00      4/25/2016     $9,992.05   -$1,019.26   $5,600.00
       4/25/2016
  3    4/26/2016     $8,240.00       --            --          --           ($0.00)

  4    5/27/2016     $6,200.00                                              --

       5/31/2016     $4,000.00       5/31/2016     $9,271.40   $6,674.51    ($0.00)

  5    6/10/2016–    $14,700         6/15/2016     $5,202.95   --           $5,202.95
       6/16/2016
       --            --              6/16/2016     $5,170.99   $331.55      $4,652.30
  6    8/5/2016      --              --            --          $-           --
                                                               12,605.09
       8/8/2016      $18,600         8/8/2016      $5,000.00   $1,693.05    $5,000.00
  7    8/23/2016     --              --            --          $-           --
                                                               14,479.83
       8/24/2016     $18,500.00      8/29/2016     $2,000.00   $-16.34      $1,125.00
  8    9/29/2016–    $11,853.00      10/3/2016     $4,702.95   $85.16       $4,702.95
       10/3/2016
  9    10/11/2016    $11,374.00      10/11/2016 $6,300.00 --                ($0.00)
  10   10/17/2016    $19,153.00      10/17/2016 $20,000.00 --               $19,153.00
  11   10/18/2016–   $18,750.00      10/24/2016 $20,000.00 --               $18,750.00
       10/24/2016
  12   11/7/2016     $9,700.00       11/7/2016 $9,700.00       --           ($0.00)
  13   11/25/2016–   $10,605.00      11/30/2016 $5,000.00                   $5,000.00
       11/30/2016
  14   12/12/2016    $10,850.00      12/12/2016 $9,950.45      --           $9,950.45
  15   9/20/2017–    $33,131.00      10/10/2017 $4,162.95      --           ($0.00)
       10/10/2017
       Total                                                                $79,136.65
 MEMORANDUM OF DECISION ̶ 14
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 15 of 45




               1.     Transaction Date: 4/11/2016

        On 4/8/2016, the All Terrain end-of-day account balance was $5,915.45. On

 4/11/2016, there was a deposit from an unknown source into All Terrain’s account for

 $8,800.00. That same day, HHG transferred $9,350.00 to All Terrain. After these

 transfers, All Terrain had an account balance of $24,065.45. That same day, on

 4/11/2016, All Terrain used $7,933.05 for gambling. On 4/11/2016, there were numerous

 withdrawals unrelated to gambling, totaling $3,195.05. Based on the record, it is unclear

 what funds were used by All Terrain for gambling during this time period because of the

 numerous deposits and transfers. Rainsdon has failed to satisfy his burden that HHG is

 entitled to any recovery of these funds. See Ex. 223, p. 2381.

               2.     Transaction Date: 4/13/2016–4/25/2016

        There were no other transfers or deposits into All Terrain’s account during this

 time period other than transfers from HHG. There were various expenses and

 withdrawals made by All Terrain. On 4/12/2016, the All Terrain end-of-day account

 balance was $2,553.38. HHG transferred $27,100.00 to All Terrain between 4/13/2016

 and 4/25/2016. All Terrain transferred $10,109.40 to HHG, amounting to a total net

 transfer of value of $16,990.60 from HHG to All Terrain. During that same time frame,

 $8,177.02 was withdrawn for various reasons not including gambling. On 4/21/2016, the

 All Terrain end-of-day account balance was $5,799.41. There were no other transactions

 between 4/21/2016 and 4/24/2016. On 4/25/2016, HHG transferred $5,600 to All Terrain,

 taking the account balance to $11,399.41. That same day, on 4/25/2016, All Terrain spent
 MEMORANDUM OF DECISION ̶ 15
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 16 of 45



 $9,992.05 on gambling. Later that same day, three checks were cashed and several other

 transactions occurred, totaling $2,426.62. On 4/25/2016, the All Terrain end-of-day

 account balance was overdrawn by $1,019.26. Based on this record, it would be too

 speculative for this Court to award the full amount to Rainsdon. The previous two

 transfers, prior to the transfer that occurred on 4/25/2016, from HHG to All Terrain,

 occurred on 4/13/2016 and 4/21/2016. There were numerous transfers and withdrawals

 that occurred during this time period. This Court cannot determine whether those funds

 were used for gambling on 4/25/2016. However, on 4/25/2016, HHG transferred

 $5,600.00 to All Terrain, and All Terrain spent $9,992.05 on gambling that same day.

 Accordingly, the Court finds that Rainsdon has satisfied his burden that the funds

 transferred by HHG to All Terrain on 4/25/2016 were spent on gambling, and that HHG

 did not receive reasonably equivalent value in exchange. Rainsdon will be entitled to

 recover $5,600, as noted in the table above. See Ex. 223, p. 2427.

               3.     Transaction Date: 4/26/2016

        On 4/25/2016, the All Terrain end-of-day account balance was overdrawn by

 $1,019.26. After the All Terrain account was assessed an overdraft fee of $35.00 on

 4/26/2016, HHG transferred $8,240.00 to All Terrain. That same day, three checks issued

 by All Terrain were cashed. These checks were issued to Donald Davis, Talon Walker,

 and Tayson Hathaway, for a total of $3,369.15. Further, there were two more checks

 issued by All Terrain cashed on 4/27/2016, to Miguel A. Moreno and Greg Miller for a

 total of $2,663.42. Moreover, that same day All Terrain transferred $2,000.00 to HHG.

 MEMORANDUM OF DECISION ̶ 16
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                 Desc Main
                               Document    Page 17 of 45



 Taken together, the transfer and the checks totaled $8,032.57. The funds transferred from

 HHG to All Terrain prior to 4/25/2016 have already been accounted for above. The

 transfers from HHG to All Terrain appear to this Court to be accounted for from the

 withdrawals that occurred on 4/26/2016 and 4/27/2016. Accordingly, the Court finds that

 Rainsdon has failed to satisfy his burden that HHG is entitled to any recovery of these

 funds. See Ex. 223, p. 2427–60.

               4.      Transaction Date: 5/27/2016 and 5/31/2016

        Between 5/27/2016 and 5/31/2016, HHG transferred $10,200.00 to All Terrain.

 During that same time period, a deposit from an unknown source was made to the All

 Terrain account, as well as a transfer from a personal line of credit, for a total of

 $10,835.00. In total, there was $5,154.39 in withdrawals or debits for various reasons, not

 including the gambling expenses. Based on the record, it is unclear what funds were used

 by All Terrain for gambling during this time period because of the numerous deposits and

 transfers. Rainsdon has failed to satisfy his burden that HHG is entitled to any recovery

 of these funds. See Ex. 223, p. 2464.

               5.      Transaction Date: 6/10/2016–6/16/2016

        On 6/10/2016, the All Terrain account was overdrawn by $187.14. Ex. 223, p.

 2465. On 6/13/2016, HHG transferred $14,700.00 to All Terrain. Between 6/13/2016 and

 6/16/2016, there were nine withdrawals out of the All Terrain account for checks issued

 by All Terrain, for a total of $3,758.55. The All Terrain account’s end-of-day balance on

 6/14/2016 was $7,632.78. On 6/15/2016, there was a transfer from Lundyn, LLC that

 MEMORANDUM OF DECISION ̶ 17
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                               Document    Page 18 of 45



 totaled $3,500.00. After that transfer, the All Terrain account’s balance was $11,132.78.

 That same day, on 6/15/2016, All Terrain spent $5,202.95 gambling. The following day,

 on 6/16/2016, All Terrain spent $5,170.99 gambling. At the end of the day on 6/16/2016,

 the All Terrain account had a balance of $331.55. Nearly all of the funds transferred to

 the All Terrain account, whether from HHG or Lundyn, LLC, were spent on gambling

 during this time period. Here, the Court finds that Rainsdon has satisfied his burden that

 the funds transferred by HHG to All Terrain were spent on gambling, and that HHG did

 not receive reasonably equivalent value in exchange. Because $518.69 was not spent on

 gambling during this time, Rainsdon will not be entitled to recover that amount. Rainsdon

 will be entitled to recover $5,202.95 and $4,652.30 ($5,170.99-$518.69), as noted in the

 table above. See Ex. 223, p. 2506.

               6.     Transaction Date: 8/5/2016–8/8/2016

        On 8/5/2016, the All Terrain account was overdrawn by $12,640.09 after being

 charged an overdraft fee. A deposit from an unknown source was made on 8/6/2016 for

 $1,700.00, leaving the account balance overdrawn by $10,940.09. That same day, HHG

 transferred $18,600.00 to All Terrain, bringing the account balance up to $7,659.91. After

 HHG transferred those funds to All Terrain, and on that same day, All Terrain spent

 $5,000.00 gambling, which would have left $2,659.91 in All Terrain’s account. There

 were also two checks cashed on 8/8/2016 issued by All Terrain, for a total of $966.86,

 leaving All Terrain’s account balance at $1,693.05. Even though All Terrain’s account

 was overdrawn by $10,940.09, and the only withdrawals that day amounted to $966.86,

 MEMORANDUM OF DECISION ̶ 18
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01          Desc Main
                               Document    Page 19 of 45



 HHG nonetheless transferred $18,600.00 to All Terrain, and of that amount, All Terrain

 used $5,000.00 for gambling. Here, the Court finds that Rainsdon has satisfied his burden

 of proving that the funds transferred by HHG to All Terrain were spent on gambling, and

 that HHG did not receive reasonably equivalent value in exchange. Rainsdon will be

 entitled to recover $5,000, as noted in the table above. See Ex. 223, p. 2550.

               7.     Transaction Date: 8/23/2016-8/24/2016

        On 8/23/2016, the All Terrain end-of-day account balance was overdrawn by

 $14,479.83. On 8/24/2016, HHG transferred $18,500 to All Terrain. That same day, there

 was a check issued by All Terrain and cashed in the amount of $419.50, taking the All

 Terrain account balance to $3,600.67. On 8/25/2016 there was another deposit from an

 unknown source into All Terrain’s account for $130.05. All Terrain’s end-of-day account

 balance on 8/25/2016 was $3,730.72. On 8/29/2016, there were three withdrawals to the

 account, totaling $872.06, leaving $2,858.66 in the account. On that same day, All

 Terrain spent $2,000.00 gambling, and transferred $875.00 back to HHG, leaving All

 Terrain with a negative balance of $16.34. Here, the Court finds that Rainsdon has

 satisfied his burden that the funds transferred by HHG to All Terrain were spent on

 gambling, and that HHG did not receive reasonably equivalent value in exchange.

 However, on the same day that All Terrain spent $2,000 gambling, All Terrain

 transferred $875.00 to HHG. Rainsdon has failed to satisfy his burden that HHG did not

 receive reasonably equivalent value as to that amount, and the amount Rainsdon is



 MEMORANDUM OF DECISION ̶ 19
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                               Document    Page 20 of 45



 entitled to recover will be offset by $875.00. Rainsdon will be entitled to recover

 $1,125.00, as noted in the table above. See Ex. 223, p. 2599.

               8.     Transaction Date: 9/29/2016–10/3/2016

        On 9/28/2016, the All Terrain end-of-day account balance was overdrawn by

 $4,862.61. On 9/29/2016, HHG transferred $7,353.00 to All Terrain, and Lundyn, LLC

 transferred $245.00 to All Terrain. On 9/29/2016, the All Terrain end-of-day account

 balance was $2,665.39. On 9/20/2016, two checks issued by All Terrain were cashed,

 totaling $2,367.28. On 9/30/2016, the All Terrain end-of-day account balance was

 $298.11. No transactions occurred on 10/1/2016 or 10/2/2016. On 10/3/2016, HHG

 transferred $4,500.00 to All Terrain, taking the account balance up to $4,798.11. That

 same day, All Terrain spent $4,702.95 gambling. On 10/3/2016, the All Terrain end-of-

 day account balance was $85.16. Here, the Court finds that Rainsdon has satisfied his

 burden that the funds transferred by HHG to All Terrain were spent on gambling, and that

 HHG did not receive reasonably equivalent value in exchange. Rainsdon will be entitled

 to recover $4,702.95, as noted in the table above. See Ex. 223, p. 2643.

               9.     Transaction Date: 10/11/2016

        On 10/7/2016, the All Terrain end-of-day account balance was overdrawn by

 $149.34, and was assessed an overdraft fee of $35.00, rendering the total overdrawn

 amount $184.34. On 10/11/2016, a deposit from an unknown source was made in the

 amount of $10,545.00, taking the account balance to $10,360.66. Later that same day,

 HHG transferred $11,374.00 to All Terrain. That same day, All Terrain spent $6,300 on

 MEMORANDUM OF DECISION ̶ 20
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 21 of 45



 gambling. Based on this record, it is unclear what funds were used for gambling. Prior to

 the HHG transfers, the All Terrain account had $10,360.66. Thus, because it is unclear to

 this Court what funds were used for gambling, Rainsdon has failed to satisfy his burden

 that HHG is entitled to any recovery of these funds. See Ex. 223, p. 2643.

              10.    Transaction Date: 10/17/2016

       On 10/14/2016, the All Terrain end-of-day account balance was $1,537.03. There

 were no other transfers in or out of the account until 10/17/2016. On 10/17/2016, there

 was a deposit from an unknown source for $2,000. There was also a payment from

 Champion to All Terrain in the amount of $4,800.00. At this time, the All Terrain

 account balance was $8,337.03. Later the same day, HHG transferred $19,153.00 to All

 Terrain. Then, All Terrain spent $20,000 on gambling. After those transactions, there

 were eight withdrawals for checks issued by All Terrain, totaling $5,582.11. However, all

 eight checks had been issued or dated prior to 10/17/2016, as far back as 8/9/2016. The

 All Terrain end-of-day account balance was $1,907.16. Because of the dates of the eight

 issued checks, it is unlikely that the transfer of $19,153.00 from HHG to All Terrain on

 10/17/2016 was intended to cover the checks issued earlier but cashed that same day.

 This Court finds that All Terrain used HHG’s funds for gambling. Accordingly, the Court

 finds that Rainsdon has satisfied his burden that $19,153.00 transferred by HHG to All

 Terrain were spent on gambling, and that HHG did not receive reasonably equivalent

 value in exchange. Rainsdon will be entitled to recover $19,153.00, as noted in the table

 above. See Ex. 223, p. 2680.

 MEMORANDUM OF DECISION ̶ 21
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01          Desc Main
                              Document    Page 22 of 45



               11.    Transaction Date: 10/18/2016–10/24/2016

        As stated above, the All Terrain end-of-day account balance on 10/17/2016 was

 $1,907.16. On 10/18/2016 and 10/19/2016, there were four transactions for a total

 withdrawal of $148.56 from the All Terrain account. On 10/18/2016, the All Terrain end-

 of-day account balance was $1,758.60. On 10/19/2016, HHG transferred $8,500.00 to All

 Terrain. On 10/19/2016, 10/21/2016 and 10/24/2016, there were three transactions for a

 total withdrawal of $149.78 from the All Terrain account. The All Terrain end-of-day

 account balance on 10/21/2016 was $10,143.82. On 10/24/2016, HHG transferred

 $10,250.00 to All Terrain, and there was one withdrawal transaction for $35.00, leaving

 $20,358.82. That same day, All Terrain spent $20,000 gambling. On 10/24/2016, the All

 Terrain end-of-day account balance was $358.82. There were no other transfers or

 deposits to All Terrain other than those from HHG between 10/17/2016 and 10/24/2016.

 This Court finds that those funds transferred from HHG to All Terrain were used for

 gambling. Accordingly, Rainsdon has satisfied his burden that the funds transferred by

 HHG to All Terrain were spent on gambling, and that HHG did not receive reasonably

 equivalent value in exchange. Rainsdon will be entitled to recover $18,750.00, as noted

 in the table above. See Ex. 223, p. 2680.

               12.    Transaction Date: 11/7/2016

        On 11/7/2016, HHG transferred $9,700.00 to All Terrain. That same day, there

 was a payment made from Champion to All Terrain for $4,800.00, and another deposit

 from an unknown source for $6,800.00. There were several withdrawals that day as well,

 MEMORANDUM OF DECISION ̶ 22
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 23 of 45



 including one to Fleetcor for $2,226.41, and another check for $11,054.00. All Terrain

 spent $9,750.45 on gambling the same day. It would be an exercise in speculation for this

 Court to determine where those funds came from that financed All Terrain’s gambling.

 There were numerous deposits from various sources that same day. Thus, because it is

 unclear to this Court what funds were used for gambling, Rainsdon has failed to satisfy

 his burden that HHG is entitled to recover any of these funds. See Ex. 223, p. 2681.

               13.    Transaction Date: 11/25/2016–11/30/2016

        On 11/25/2016, the All Terrain end-of-day account balance was overdrawn by

 $293.05. Between 11/26/2016 and 11/30/2016, HHG transferred $10,605.00 to All

 Terrain. Also, between 11/26/2016 and 11/30/2016, there were several withdrawals

 unrelated to gambling, totaling $1,803.31. On 11/30/2016, All Terrain spent $5,000.00

 gambling. The All Terrain end-of-day account balance on 11/30/2016 was $3,508.64.

 There were no other transfers or deposits from any other source to All Terrain during this

 time. Accordingly, the Court finds that Rainsdon has satisfied his burden that $5,000 of

 the funds transferred by HHG to All Terrain were spent on gambling, and that HHG did

 not receive reasonably equivalent value in exchange. Rainsdon will be entitled to recover

 $5,000.00, as noted in the table above. See Ex. 223, p. 2718.

               14.    Transaction Date: 12/12/2016

        On 12/11/2016, the All Terrain end-of-day account balance was $4,196.62. On

 12/12/2016, there was a deposit from Napa for $152.64, taking the account balance to

 $4,349.26. Later that day, HHG transferred $10,850.00 to All Terrain. That same day,

 MEMORANDUM OF DECISION ̶ 23
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                              Document    Page 24 of 45



 there were several withdrawals unrelated to gambling and unrelated to the analysis here,

 totaling $212.50. After those withdrawals, the All Terrain account balance was

 $15,199.26. Then, $9,950.45 was spent on gambling on the same day. The All Terrain

 end-of-day account balance on 12/12/2016 was $5,036.31. This Court finds that the HHG

 funds were used by All Terrain for gambling. HHG transferred $10,850.00 to All Terrain,

 and then All Terrain spent $9,950.45 on gambling, a difference of $899.55. Although the

 All Terrain end of day account balance was higher on 12/12/2016 than it was on

 12/11/2016, before these transactions and withdrawals, it was only higher by an amount

 of $687.05. Thus, the Court finds that all of the $9,950.45 spent on gambling came from

 the funds HHG transferred to All Terrain. Accordingly, the Court finds that Rainsdon has

 satisfied his burden that the funds transferred by HHG to All Terrain were spent on

 gambling, and that HHG did not receive reasonably equivalent value in exchange.

 Rainsdon will be entitled to recover $9,950.45, as noted in the table above. See Ex. 223,

 p. 2719.

               15.    Transaction Date: 9/20/2017–10/10/2017

        Rainsdon argues that, because HHG transferred $28,338.00 to All Terrain between

 9/20/2017 and 10/10/2017, constituting a majority of the funds deposited into the All

 Terrain account during this time period, and All Terrain spent $4,162.95 on gambling on

 10/10/2017, HHG is entitled to recover the funds because it was those funds All Terrain

 used for gambling. This is far too speculative. There are numerous deposits throughout

 this time period, some of which were from HHG and some were not. See Ex. 223, p.

 MEMORANDUM OF DECISION ̶ 24
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01            Desc Main
                              Document    Page 25 of 45



 3067–68. Furthermore, there were also numerous expenses or withdrawals that occurred

 during this time period. See Ex. 221, p. 17. This Court simply cannot determine whether

 any of the HHG funds transferred to All Terrain were the same funds used by All Terrain

 for gambling on 10/10/2017. Thus, because it is unclear to this Court what funds were

 used for gambling, Rainsdon has failed to satisfy his burden that HHG is entitled to any

 recovery of these funds.

     iv.       Summary

        HHG was insolvent as of December 31, 2014, remained insolvent until the

 bankruptcy petition was filed on November 13, 2017 and thus the transfers in question

 occurred while HHG was insolvent. Finally, as set forth in the table above, and the

 analysis related thereto, HHG did not receive reasonably equivalent value in exchange

 because the funds were used for gambling. HHG transferred a total of $79,136.65 to All

 Terrain during the two-year look-back period of § 548(a)(1)(B), for which HHG received

 no reasonably equivalent value in exchange because the funds were used for gambling.

 Therefore, the Court concludes that $79,136.65 of Rainsdon’s claim should be allowed

 related to the § 548(a)(1)(B) portion of the claim. The balance of the claim made for this

 two-year period is disallowed.




 MEMORANDUM OF DECISION ̶ 25
Case 17-40999-JMM          Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                     Desc Main
                                  Document    Page 26 of 45



 2.      § 544(b)(1).

         Next, Rainsdon asserts a claim arising out of his argument that he can avoid

 $23,263.45 8 in transfers on behalf of the HHG estate pursuant to § 544(b)(1). Under §

 544(b)(1), a trustee may “avoid any transfer of an interest of the debtor in property . . .

 that is voidable under applicable law by a creditor holding an unsecured claim . . . .” In re

 CVAH, Inc., 570 B.R. 816, 823 (Bankr. D. Idaho 2017) (quoting § 544(b)(1)). This Court

 discussed this Code provision in In re CVAH:

         To define the scope of a trustee's § 544(b)(1) avoiding powers, then, it is
         necessary to understand the Code's use of the term “applicable law.” In this
         Court's experience, bankruptcy trustees in this District generally rely on
         Idaho's fraudulent transfer laws as the “applicable law” when seeking to
         recover fraudulent transfers avoidable by existing creditors under
         § 544(b)(1). They invoke § 544(b)(1) because the Idaho statutes target
         transfers made within four years of bankruptcy, rather than the two-year
         look-back period provided in § 548(a)(1).

 Id. See also Idaho Code § 55-918. That is precisely what is occurring here: Rainsdon

 invokes § 544(b)(1) to avoid transfers on behalf of the HHG bankruptcy estate pursuant

 to Idaho Code §§ 55-913 and 55-914 (collectively the “Idaho avoidable transfer statutes”)

 for funds transferred from HHG to All Terrain used for gambling, for which HHG did not

 receive reasonably equivalent value in exchange, during the four-year look-back period

 provided by the Idaho avoidable transfer statutes.



 8
   These § 544(b) claims that incorporate Idaho’s fraudulent transfer avoidance statutes would also include
 transfers in the same two-year period prior to the Petition discussed above under § 548. As this Court has
 already analyzed these transfers it will not revisit them again in this part of the decision. Thus, the
 applicable time frame for these transfers Rainsdon is seeking under § 544(b) is April 1, 2015 to
 November 12, 2015 which collectively total $23,263.45.

 MEMORANDUM OF DECISION ̶ 26
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01              Desc Main
                               Document    Page 27 of 45



        Rainsdon argues that “The analysis under § 544 and Idaho’s fraudulent transfer

 avoidance statutes is similar to the analysis under § 548, except the duration of the look-

 back period is four-years instead of the two-years under § 548. . . . Otherwise, the

 analysis in regards to transfers, reasonably equivalent value, and insolvency is the same.”

 Dkt. No. 343. While this is true, before getting to the Idaho avoidable transfer statutes

 analysis, the Court must first determine whether an unsecured creditor exists into whose

 shoes Rainsdon can step to avoid the transfers pursuant to § 544(b).

        Section 544(b) provides that a trustee can avoid any transfer that is voidable under

 applicable law by a creditor holding an allowed unsecured claim. In re CVAH, Inc., 570

 B.R. at 825. Thus, there must be a creditor who existed at the time of the transfer. See

 Acequia, Inc. v. Clinton (In re Acequia, Inc.), 34 F.3d 800, 807 (9th Cir. 1994) (“[T]he

 existence of a section 544(b) cause of action “depends upon whether . . . a creditor

 existing at the time the transfers were made . . . still had a viable claim against [the]

 debtor at the time the bankruptcy petition was filed.” (emphasis added)); see also Decker

 v. Tramiel (In re JTS Corp.), 617 F.3d 1102, 1113 (9th Cir. 2010) (holding that “the

 existence of a § 544(b) claim requires only that one creditor exist at the time that the

 transfer was made and that that creditor have an actionable claim against the estate.”

 (emphasis added)). The trustee steps into its shoes to avoid the transfer under the

 applicable law. Id. (citing Mukamal v. Kipnis (In re Kipnis), 555 B.R. 877, 882 (Bankr.

 S.D. Fla. 2016; Ebner v. Kaiser (In re Kaiser), 525 B.R. 697, 711 (Bankr. N.D. Ill.

 2014)).

 MEMORANDUM OF DECISION ̶ 27
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01            Desc Main
                               Document    Page 28 of 45



        The trustee's powers under § 544(b) require pleading and proof of the existence of

 such an unsecured creditor, as well as a showing that applicable state law grants that

 creditor the right to avoid the transfer. Crawforth v. Bachman (In re Bachman), No. 05-

 05596-JDP, 2007 WL 4355620, at *13 (Bankr. D. Idaho Dec. 10, 2007) (citing Elsaesser

 v. Raeon (In re Goldberg), 99.2 I.B.C.R. 62, 65 (Bankr. D. Idaho 1999)). Simply put, for

 Rainsdon to avoid transfers pursuant to § 544(b), there must be an unsecured creditor

 who existed at the time of the transfers which would have the right to seek such

 avoidance under the applicable state law.

        Looking through the parties’ pre- and post-hearing memorandums, the Court can

 find no arguments addressing whether an unsecured creditor existed at the time the

 transfers occurred. See Dkt. Nos. 322, 325, 343, 345, 347, and 348. Recall that § 544(b)

 requires pleading and proof of the existence of such an unsecured creditor. Crawforth v.

 Bachman (In re Bachman), No. 05-05596-JDP, 2007 WL 4355620, at *13.

        The Court finds the necessary proof to be absent in this case. Rainsdon neither

 pled nor offered evidence of an unsecured creditor that existed at the time of the transfers

 in question. Because Rainsdon has not provided the pleading and proof necessary to

 prove the existence of an unsecured creditor at the time of the transfers, he is unable to

 invoke § 544(b) to avoid transfers under the Idaho avoidable transfer statutes. Therefore,

 the Court concludes that the portion of Rainsdon’s claim seeking $23,263.45 under

 § 544(b) is disallowed.



 MEMORANDUM OF DECISION ̶ 28
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                               Document    Page 29 of 45



 3.     Setoff

        Trustee argues that “[t]he Debtor is entitled to setoff any amount it owes to HHG

 from any amount HHG owes to the Debtor for services the Debtor provided.” Dkt. No.

 345, p. 12. In other words, even though there were avoidable transfers recoverable by the

 HHG estate, that amount should be reduced by the amount HHG owes All Terrain for

 services provided by All Terrain during the same period. Consequently, this invokes

 § 553(a), which this Court previously addressed in In re Lifestyle Furnishings:

               Section 553(a) recognizes the “right of any creditor to offset a
        mutual debt owing by such creditor to the debtor that arose before the
        commencement of the case under this title against a claim of such creditor
        against the debtor that arose before the commencement of the case[.]”
               Section 553 does not create any new right of setoff, but merely
        acknowledges the existence of the doctrine of setoff under nonbankruptcy
        law, with some limitations. In re Hipwell, 97.1 I.B.C.R. 25, 26, 1997 WL
        34584333, at *2 (Bankr. D. Idaho 1997). “[T]o invoke Section 553, a right
        to setoff must exist under nonbankruptcy law, and the debts sought to be
        offset must be mutual prepetition obligations arising from different
        transactions.” Id. (citing Citizens Bank of Maryland v. Strumpf, 516 U.S.
        16, 116 S. Ct. 286, 133 L.Ed.2d 258 (1995)). Mutuality is satisfied when
        the “parties have full and concurrent rights against each other.” Hipwell,
        97.1 I.B.C.R. at 27, 1997 WL 34584333, at *3. In short, mutuality simply
        requires something be owed by both sides.

 In re Lifestyle Furnishings, LLC, 418 B.R. 382, 386 (Bankr. D. Idaho 2009).

        “One of the defining characteristics of setoff is that ‘the mutual debt and claim . . .

 are those arising from different transactions.’” Hipwell, 97.1 I.B.C.R. at 27, 1997 WL

 34584333, at *3 (citing Newbery Corp. v. Fireman's Fund Ins. Co., 95 F.3d 1392, 1398

 (9th Cir. 1996). “The right of setoff is permissive; its application is discretionary and in

 exercising such discretion the court relies on general principles of equity.” Id. (citing

 MEMORANDUM OF DECISION ̶ 29
Case 17-40999-JMM         Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01          Desc Main
                                 Document    Page 30 of 45



 Newbery Corp., 95 F.3d at 1399. “The burden of proving an enforceable right of setoff

 lies with the party asserting that right.” Id. (citing Newbery Corp., 95 F.3d at 1399).

        The source of All Terrain’s putative right to setoff is the contractual arrangement

 between HHG and All Terrain. More specifically, Trustee argues that an enforceable

 obligation arose between All Terrain and HHG based on an express oral contract, an

 implied-in-fact contract, or an implied-at-law contract. Dkt. No. 345, p. 13–14.

        The Idaho Supreme Court has recognized these three types of contractual

 relationships:

        First is the express contract wherein the parties expressly agree regarding a
        transaction. Secondly, there is the implied in fact contract wherein there is
        no express agreement but the conduct of the parties implies an agreement
        from which an obligation in contract exists. The third category is called an
        implied in law contract, or quasi contract. However, a contract implied in
        law is not a contract at all, but an obligation imposed by law for the purpose
        of bringing about justice and equity without reference to the intent or the
        agreement of the parties and, in some cases, in spite of an agreement
        between the parties. It is a non-contractual obligation that is to be treated
        procedurally as if it were a contract, and is often refered (sic) to as quasi
        contract, unjust enrichment, implied in law contract or restitution.

 Fox v. Mountain W. Elec., Inc., 137 Idaho 703, 707–08, 52 P.3d 848, 852–53 (2002)

 (quoting Continental Forest Products, Inc. v. Chandler Supply Co., 95 Idaho 739, 743,

 518 P.2d 1201, 1205 (1974)).

        i.        Express Contract

        Under Idaho law, the creation of a contract is generally a question of fact for the

 trier of fact to resolve. Inland Title Co. v. Comstock, 116 Idaho 701, 702, 779 P.2d 15, 16

 (1989). “Formation of a valid contract requires that there be a meeting of the minds to be

 MEMORANDUM OF DECISION ̶ 30
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                               Document    Page 31 of 45



 evidenced by a manifestation of mutual intent to contract. This manifestation takes the

 form of an offer and acceptance.” P.O. Ventures, Inc. v. Loucks Family Irrevocable Tr.,

 144 Idaho 233, 237–38, 159 P.3d 870, 874–75 (2007) (quoting Inland Title Co. v.

 Comstock, 116 Idaho at 703, 779 P.2d at 17). “Contract formation requires that the parties

 have a common and distinct understanding.” McColm-Traska v. Valley View, Inc., 138

 Idaho 497, 501, 65 P.3d 519, 523 (2003) (citing Intermountain Forest Mgmt., Inc. v.

 Louisiana Pac. Corp., 136 Idaho 233, 237, 31 P.3d 921, 925 (2001)). “The common and

 distinct understanding may be express or implied.” Id. (citing Fox v. Mountain West

 Elec., Inc., 137 Idaho 703, 707, 52 P.3d 848, 852 (2002)).

        Although Trustee asserts that All Terrain is entitled to setoff any mutual debts

 based on an enforceable obligation that arose by way of an express contract, there is no

 evidence before the Court to suggest that any of the elements required to form an express

 contract are present. Trustee discusses this theory very briefly:

        Despite having no written contracts, an enforceable obligation arose
        between [All Terrain] and HHG based on an express oral contract, an
        implied in fact contract, or an implied at law contract. The specific terms of
        an express oral contract may be impossible to determine because Paul
        Hathaway was the sole owner of both entities. Nonetheless, even if no
        express contract existed between [All Terrain] and HHG, the facts suggest
        that an implied in fact contract existed between [All Terrain] and HHG to
        provide services.

 Dkt. No. 345, p. 14–15. Trustee then discusses his other theories in more depth. Trustee

 carries the burden of proving an enforceable right to setoff. In his post-hearing

 memorandum, Trustee stated “There were no written agreements between the Debtor and

 HHG for the work the Debtor provided directly to HHG.” Dkt. No. 345. Trustee even
 MEMORANDUM OF DECISION ̶ 31
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01            Desc Main
                              Document    Page 32 of 45



 acknowledges that the terms of any contract, if one even existed, would be impossible to

 determine. The Trustee is asking the Court to speculate about the existence of an express

 oral or written contract without any evidence being put forth to support the argument.

 Accordingly, Trustee has not met his burden, and All Terrain is not entitled to setoff

 HHG’s claim on the basis of any express contract between the parties.

        ii.    Implied-in-fact contract

        The Idaho Supreme Court addressed implied-in-fact contracts in Fox v. Mountain

 West. Elec., Inc.:

        An implied-in-fact contract is defined as one where the terms and existence
        of the contract are manifested by the conduct of the parties with the request
        of one party and the performance by the other often being inferred from the
        circumstances attending the performance. The implied-in-fact contract is
        grounded in the parties' agreement and tacit understanding. The general rule
        is that where the conduct of the parties allows the dual inferences that one
        performed at the other's request and that the requesting party promised
        payment, then the court may find a contract implied in fact.

 Fox v. Mountain W. Elec., Inc., 137 Idaho at 708, 52 P.3d at 853 (internal citations and

 quotations omitted). “The measure of damages under an implied-in-fact contract is

 quantum meruit, which ‘permits a party to recover the reasonable value of services

 rendered or material provided on the basis of an implied promise to pay.’” Clayson v.

 Zebe, 153 Idaho 228, 235, 280 P.3d 731, 738 (2012) (quoting Gray v. Tri–Way Const.

 Servs., Inc., 147 Idaho 378, 387, 210 P.3d 63, 72 (2009)).

        “Contracts are often spoken of as express or implied. The distinction involves,

 however, no difference in legal effect, but lies merely in the mode of manifesting assent.”


 MEMORANDUM OF DECISION ̶ 32
Case 17-40999-JMM           Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                      Desc Main
                                   Document    Page 33 of 45



 Restatement (Second) of Contracts § 4, comment a. (1981). 9 One treatise explains the

 difference between an express contract and an implied-in-fact contract as such:

         The distinction between an express and an implied-in-fact contract is of
         little importance, if it can be said to exist at all. A contract implied-in-fact
         does not describe a legal relationship different from that created by an
         express contract. Like an express contract, a contract implied-in-fact is a
         genuine agreement between the parties. The only difference is that in an
         express contract the assent or the terms are stated by the parties in words,
         while in an implied contract assent or the terms are implied from the
         conduct of the parties. An implied-in-fact contract requires the same
         elements as an express contract, i.e., mutual assent, offer, acceptance, and
         consideration. In both cases, the contractual duty is imposed by reason of a
         promissory expression. Thus, the legal effect of express and implied-in-fact
         contracts is identical.

 42 Jeffrey J. Shampo, C.J.S. IMPLIED CONTRACTS § 11. Simply put, the elements

 required to form an express contract are the same elements required to form an implied-

 in-fact contract, the only difference, of course, being the way in which the parties

 mutually assent. The elements required to form a valid contract under Idaho law were

 discussed above, 10 and, just as those elements must be present to form an express

 contract, they must also be present to form an implied-in-fact contract.



 9
   The Restatement (Second) of Contracts provides the following illustration to explain an implied-in-fact
 contract: “A telephones to his grocer, ‘Send me a ten-pound bag of flour.’ The grocer sends it. A has
 thereby promised to pay the grocer's current price therefor.” Restatement (Second) of Contracts § 4,
 comment a. (1981).
 10
   Recall, under Idaho law, “Formation of a contract is generally a question of fact for the trier of fact to
 resolve.” Inland Title Co. v. Comstock, 116 Idaho at 702, 779 P.2d at 16. “Formation of a valid contract
 requires that there be a meeting of the minds as evidenced by a manifestation of mutual intent to contract.
 This manifestation takes the form of an offer and acceptance.” P.O. Ventures, Inc. v. Loucks Family
 Irrevocable Tr., 144 Idaho at 237–38, 159 P.3d at 874–75 (quoting Inland Title Co. v. Comstock, 116
 Idaho at 703, 779 P.2d at 17). “Contract formation requires that the parties have a common and distinct
 understanding.” McColm-Traska v. Valley View, Inc., 138 Idaho at 501, 65 P.3d at 523 (citing
 Intermountain Forest Mgmt., Inc. v. Louisiana Pac. Corp., 136 Idaho at 237, 31 P.3d at 925). “The
 MEMORANDUM OF DECISION ̶ 33
Case 17-40999-JMM         Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                   Desc Main
                                 Document    Page 34 of 45



        In support of his implied-in-fact contract claim, Trustee argues:

        [E]ven if no express contract existed between the Debtor and HHG, the
        facts suggest that an implied in fact contract existed between the Debtor
        and HHG to provide services. For example, the Debtor moved, set up, and
        completed the interior finishing work on the manufactured and modular
        homes that HHG sold for several years. HHG was the Debtor’s largest
        customer by far since approximately eighty percent of the Debtor’s
        business was for HHG. It is difficult to imagine that the two entities would
        have continued such a relationship without either an express or implied
        agreement that the Debtor would be compensated for the services it
        provided to HHG.

 Dkt. No. 345, p. 14. In order to show that All Terrain is entitled to setoff for any implied-

 in-fact contract, Trustee must establish that a contract did, in fact, exist. Other than

 asserting generally that HHG and All Terrain had an ongoing business relationship,

 Trustee has not established the existence of any of these elements. Furthermore, the

 elements for a breach of contract claim are “(a) the existence of the contract, (b) the

 breach of the contract, (c) the breach caused damages, and (d) the amount of those

 damages.” Mosell Equities, LLC v. Berryhill & Co., 154 Idaho 269, 278, 297 P.3d 232,

 241 (2013) (citing O'Dell v. Basabe, 119 Idaho 796, 813, 810 P.2d 1082, 1099 (1991)).

 Not only has Trustee failed to establish the existence of a contract, but also Trustee has

 failed to establish that All Terrain has performed on said contract, such that it would be

 entitled to performance, or in this instance, setoff, from HHG. Trustee asserts “[i]t is

 difficult to imagine that the two entities would have continued such a relationship without




 common and distinct understanding may be express or implied.” Id. (citing Fox v. Mountain West Elec.,
 Inc., 137 Idaho at 707, 52 P.3d at 852).

 MEMORANDUM OF DECISION ̶ 34
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01            Desc Main
                               Document    Page 35 of 45



 either an express or implied agreement that the Debtor would be compensated for the

 services it provided to HHG.” The record before the Court showing the transfers back

 and forth between the entities establish that the greater amount was transferred from

 HHG to All Terrain. There is no evidence that All Terrain has not been compensated for

 any services it provided to HHG. This is notwithstanding the fact that the evidence failed

 to establish the existence of any contract. In sum, Trustee has not met his burden, and he

 is not entitled to setoff HHG’s claim for any implied-in-fact contract between the parties.

        iii.   Implied-in-law contract

        Next, the Court turns to whether All Terrain is entitled to setoff based on the

 existence of an implied-in-law contract. The Idaho Supreme Court addressed implied-in-

 law contracts in Great Plains Equipment, Inc. v. Nw. Pipeline Corp.:

        [A] contract implied in law is not a contract at all, but an obligation
        imposed by law for the purpose of bringing about justice and equity without
        reference to the intent or the agreement of the parties and, in some cases, in
        spite of an agreement between the parties. It is a non-contractual obligation
        that is to be treated procedurally as if it were a contract, and is often
        referred to as quasi contract, unjust enrichment, implied in law contract or
        restitution.

 Great Plains Equip., Inc. v. Nw. Pipeline Corp., 132 Idaho 754, 767, 979 P.2d 627, 640

 (1999) (quoting Continental Forest Products, Inc. v. Chandler Supply Co., 95 Idaho 739,

 518 P.2d 1201 (1974)).

        “‘Restitution’ and ‘unjust enrichment’ are the modern designations for the older

 doctrine of ‘quasi contracts.’ The substance of an action for unjust enrichment lies in a

 promise, implied by law, that a party will render to the person entitled thereto that which

 MEMORANDUM OF DECISION ̶ 35
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01              Desc Main
                               Document    Page 36 of 45



 in equity and good conscience belongs to the latter.” Id. (quoting Smith v. Smith, 95 Idaho

 477, 511 P.2d 294 (1973)).

        “The two theories, quantum meruit and unjust enrichment, are simply different

 measures of recovery as equitable remedies. The doctrine of quantum meruit permits

 recovery, on the basis of an implied promise to pay, of the reasonable value of the

 services rendered or the materials provided.” Id. (citing Peavey v. Pellandini, 97 Idaho

 655, 551 P.2d 610 (1976)). “Unjust enrichment, as a fictional promise or obligation

 implied by law, allows recovery where the defendant has received a benefit from the

 plaintiff that would be inequitable for the defendant to retain without compensating the

 plaintiff for the value of the benefit.” Id. (citing Continental Forest Products, Inc. v.

 Chandler Supply Co., 95 Idaho at 743, 518 P.2d at 1205).

        “The measure of damages in a claim of unjust enrichment is the value of the

 benefit bestowed upon the defendant which, in equity, would be unjust to retain without

 recompense to the plaintiff.” Gillette v. Storm Circle Ranch, 101 Idaho 663, 666, 619

 P.2d 1116, 1119 (1980). “The measure of damages is not necessarily the value of the

 money, labor and materials provided by the plaintiff to the defendant, but the amount of

 benefit the defendant received which would be unjust for the defendant to retain.” Id.

 (citing Nielson v. Davis, 96 Idaho 314, 528 P.2d 196 (1974); Continental Forest

 Products, Inc. v. Chandler Supply Co., 95 Idaho at 739, 518 P.2d at 1201).

        Trustee argues the following in support of the unjust enrichment setoff claim:

     [All Terrain] provided essential services to HHG for it to operate its
     business, and HHG received income based upon these services. Between
 MEMORANDUM OF DECISION ̶ 36
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01               Desc Main
                              Document    Page 37 of 45



       April 13, 2015, and November 8, 2017, [All Terrain] paid approximately
       $2,214,691.30 for its expenses, of which eighty percent, $1,771,753.00,
       presumably benefitted HHG, and which includes $187,779.26 transferred
       directly to HHG. This more than offsets the $212,432.46 transferred from
       [All Terrain’s] account for gambling and the $1,404,800.36 that HHG
       transferred to [All Terrain] during the same time. As a result, HHG
       received a benefit from the services [All Terrain] provided that would be
       inequitable for HHG to retain without compensating [All Terrain], or more
       precisely its creditors, for the value of the benefit received.

 Dkt. No. 345, p. 14 (emphasis added). Trustee estimates that approximately

 $1,771,753.00 presumably benefitted HHG because eighty percent of All Terrain’s

 business was for HHG. In other words, All Terrain performed work for HHG and others,

 but eighty percent of All Terrain’s business was performed for HHG. Of that estimate,

 the evidence suggests that only $187,779.26 was actually transferred to HHG. However,

 HHG transferred funds to All Terrain during that time as well, in an amount, according to

 Trustee, of $1,404,800.36.

       The Idaho Supreme Court address the unjust enrichment doctrine in Gillette v.

 Storm Circle Ranch:

       Unjust enrichment is an equitable doctrine and is inapplicable where the
       plaintiff in an action fails to provide the proof necessary to establish the
       value of the benefit conferred upon the defendant. . . . Although damages
       need not be proven with mathematical precision, the damages, i.e., the
       value of any benefit unjustly received by the defendant in an action based
       upon unjust enrichment, must be proven to a reasonable certainty.

 Gillette v. Storm Circle Ranch, 101 Idaho at 667, 619 P.2d at 1120.

       Trustee has failed to satisfy his burden that All Terrain is entitled to any setoff for

 unjust enrichment. Trustee’s assertion is merely based on an estimate of how much

 money All Terrain spent on its overall expenses pro-rated for the approximate percentage
 MEMORANDUM OF DECISION ̶ 37
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                               Document    Page 38 of 45



 of All Terrain’s total business that involved HHG. Regarding actual transfers and not

 Trustee’s pro-rated estimations, only $187,779.26 was actually transferred from All

 Terrain to HHG. HHG transferred more than that amount, however, to All Terrain during

 the same time frame, even excluding those transfers that went on to fund All Terrain’s

 gambling. Trustee has failed to show that All Terrain was not compensated for the work

 it performed for HHG which, if proven, would it enable it to seek an unjust enrichment

 claim. Trustee estimates that $1,771,753 of All Terrain’s work benefitted HHG, and

 HHG transferred approximately $1,404,800.36 to All Terrain during this time. As such,

 Trustee has failed to prove with reasonable certainty the amount, if any, to which HHG is

 entitled under an implied in law contract theory, and HHG’s claim amount will not be

 reduced based on unjust enrichment.

 4.    Recoupment

       Next, Trustee argues that HHG’s claim against All Terrain should be reduced

 under the doctrine of recoupment. Dkt. No. 345. Judge Pappas previously addressed this

 doctrine, observing:

       It is well settled . . . that a bankruptcy defendant can meet a plaintiff-
       debtor's claim with a counterclaim arising out of the same transaction, at
       least to the extent that the defendant merely seeks recoupment. Recoupment
       is an equitable doctrine that involves the netting out of debt arising from a
       single transaction. It is a judicially developed doctrine that is in the nature
       of a defense arising out of some feature of the transaction upon which the
       plaintiff's action is grounded. Stated another way, recoupment is the setting
       up of a demand arising from the same transaction as the plaintiff's claim or
       cause of action, strictly for the purpose of abatement or reduction of such
       claim.


 MEMORANDUM OF DECISION ̶ 38
Case 17-40999-JMM        Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                                Document    Page 39 of 45



 Rainsdon v. Davisco Foods Int’l, Inc, (In re Azevedo), 497 B.R. 590, 595–96 (Bankr. D.

 Idaho 2013) (internal citations and quotations omitted). Judge Pappas went on to explain

 the “same transaction” requirement:

        In order to determine whether the “same transaction” requirement of
        recoupment is satisfied, the Ninth Circuit instructs the bankruptcy court to
        apply the “logical relationship test.” This “logical relationship test” is the
        same as that used to identify a compulsory counterclaim under Civil Rule
        13(a); it asks whether the defendant's claim arises out of “the same
        aggregate set of operative facts as the [plaintiff's] claim.” Under the
        “logical relationship” test, the word “transaction” is given liberal and
        flexible construction. A series of transactions may satisfy this flexible
        standard, but it should not be applied so loosely that multiple occurrences
        in any continuous commercial relationship would constitute one
        transaction. In reviewing commercial contracts, it is appropriate to apply
        the doctrine of recoupment when there are ongoing transactions and
        obligations arising under the same contract.

 Id. at 596. “The same transaction requirement of recoupment is primarily what

 distinguishes it from the doctrine of setoff.” Id. at fn. 3 (citing § 553; see also 5 COLLIER

 ON BANKRUPTCY       ¶ 553.10 (Alan N. Resnick & Henry J. Sommer eds. 16th ed.)).

        For recoupment to apply in this case, Trustee must show that All Terrain’s

 dealings with HHG satisfy the requirements of that defense. That is, Trustee must show

 the parties’ agreement: (1) was based on a single transaction between the parties, (2)

 involved a netting out of debts, and (3) that it is equitable to apply the defense in this

 case. Id. at 598.

        First, the Court will address the “single transaction” requirement. Two cases

 provide apt illustrations of the “single transaction” requirement: Rainsdon v. Davisco

 Foods Int’l, Inc, (In re Azevedo), 497 B.R. 590 (Bankr. D. Idaho 2013); and California

 MEMORANDUM OF DECISION ̶ 39
Case 17-40999-JMM      Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                              Document    Page 40 of 45



 Canners and Growers v. Military Distribs. of Virginia (In re California Canners and

 Growers), 62 B.R. 18, 20 (9th Cir. BAP 1986).

        In re Azevedo provides an example of a situation where the Idaho Bankruptcy

 Court found that a single agreement between the parties could govern a series of

 transactions or occurrences between the parties for the purposes of recoupment. As a

 cheese producer, the defendant purchased and received more than ninety truckloads of

 raw milk daily from dairy farmers. 497 B.R. at 593. Azevedo was a dairy farmer who

 sold his milk to defendant. Id. In the dairy industry, it is common for a commercial

 purchaser to pay the dairy farmer the month after the milk is delivered. Id. Sometimes,

 however, the parties work out an arrangement where the purchaser will give the farmer a

 cash advance for the milk. Id. This type of arrangement was present in Azevedo:

               [Azevedo] was a long-time Davisco milk supplier. Azevedo sold
        milk to Davisco in December 2010. Needing funds to operate, that same
        month, Azevedo asked Davisco for an advance for the milk he had
        delivered. At the time of the delivery, Davisco owed Azevedo $132,847.88
        for milk, which amount, under normal circumstances, would be paid to
        Azevedo in January 2011. Of that amount, Azevedo asked Davisco for an
        advance of $100,000.
               Davisco complied with Azevedo's request. The parties agreed that,
        instead of netting out the $100,000 advance from the payments to be made
        by Davisco to Azevedo in January, Davisco would deduct a fixed sum from
        each future payment it owed to Azevedo for future deliveries until the
        advance, plus 8% interest, was repaid. Consistent with this agreement,
        Davisco made deductions of approximately $8,700 each month from
        payments made to Azevedo from January 1, 2011 through December 22,
        2011. . . .

 Id. at 593–94 (internal citations omitted). Azevedo continued to supply milk to Davisco

 and Davisco continued to make deductions to satisfy the advance balance. Id. at 594.

 MEMORANDUM OF DECISION ̶ 40
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01            Desc Main
                               Document    Page 41 of 45



 Thus, one agreement between the parties governed a series of transactions related to the

 monthly cash deductions.

        Eventually, Azevedo filed for chapter 12 relief. Id. at 594. During the pendency of

 the chapter 12 case, Azevedo continued to deliver milk to Davisco, and Davisco

 continued to make deduction from Azevedo’s milks checks. Id. The case was eventually

 converted from a chapter 12 to a chapter 7. Id. The chapter 7 trustee sought to avoid the

 amount Davisco deducted from Azevedo’s milk payments during the pendency of the

 chapter 12 case as unauthorized, post-petition transfers pursuant to §§ 549 and 550.

 Davisco asserted the equitable defense of recoupment. Id.

        Judge Pappas held that the defense of recoupment was available to Davisco

 because the deductions were in fact part of a “single transaction” for the purposes of

 applying the recoupment doctrine:

        Measuring the undisputed facts against the “logical relationship test,” the
        Court concludes that Davisco's deductions were indeed part of a “single
        transaction” for purposes of applying the doctrine of recoupment. [I]n
        December 2010, Davisco and Azevedo entered into the Patron Advance
        Disbursement, under which, contrary to the usual terms for Davisco's
        purchases of milk, Davisco paid Azevedo $100,000 immediately for milk
        delivered in that same month. Instead of deducting the amount advanced
        from Azevedo's January 2011 milk checks, though, Davisco agreed to
        spread out the payments to recover the advance over the course of the
        following year, thereby allowing Azevedo an immediate influx of cash, and
        a larger stream of money each month thereafter to cover its operating
        expenses.

 Id. at 599. The Court concluded that this type of agreement was one that involved a

 “netting out of debts arising from a single transaction.” Id. The single transaction was the

 December 2010 agreement, which created the basis for the trustee’s claims as well as the
 MEMORANDUM OF DECISION ̶ 41
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01           Desc Main
                               Document    Page 42 of 45



 recoupment claims by Davisco. Id. The Idaho Bankruptcy Court held that there was a

 logical relationship between each party’s claim by way of the single agreement, and, thus,

 “it [was] appropriate to apply the doctrine of recoupment [] because the facts

 demonstrated a series of ‘ongoing transactions and obligations’ created under a single

 agreement, the Patron Advance Disbursement contract.” Id. (citing Aetna U.S.

 Healthcare v. Madigan (In re Madigan), 270 B.R. 749, 755 (9th Cir. BAP 2001); and In

 re B & L Oil Co., 782 F.2d 155, 157 (10th Cir. 1986))

        Clearly, a single agreement can lead to a series of ongoing transactions and

 obligations which could be subject to the doctrine of recoupment. Unlike in Azevedo,

 where Judge Pappas found that a single agreement led to a series of ongoing transactions

 and obligations between the parties, the evidence before the Court indicates no such

 agreement existed, aside from Trustee’s belief that it would be hard to imagine that one

 did not exist. There is no evidence of a single agreement between the parties that led to

 their years’ long business relationship, or that every transaction that occurred between the

 parties during that time arose out of any single agreement whatsoever. This is clearly

 distinguishable from Azevedo, where there was one purchase agreement that led to the

 series of payments, deductions, and deliveries between the parties.

        The next applicable case is California Canners and Growers v. Military Distribs.

 of Virginia (In re California Canners and Growers), 62 B.R. 18 (9th Cir. BAP 1986)

 where the Ninth Circuit BAP affirmed a bankruptcy court’s decision refusing to apply the

 doctrine of recoupment. In that case, the relationship between the parties was established

 MEMORANDUM OF DECISION ̶ 42
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                 Desc Main
                               Document    Page 43 of 45



 by a distributorship agreement between the parties. Id. The parties had several pre- and

 post-petition debts for “several single transactions” that the defendant attempted to

 recoup. Id. However, the Ninth Circuit BAP found that the distributorship agreement did

 not constitute a “single transaction” between the parties, such that every transaction

 thereafter could be considered part of a single transaction for the purposes of applying

 recoupment. Id. The BAP held that the distributorship agreement was only in place to

 govern the overarching relationship between the parties, and that distributorship

 agreement contemplated that the parties might enter into transactions for the sale and

 purchase of goods. California Canners and Growers v. Military Distribs. of Virginia (In

 re California Canners and Growers), 62 B.R. at 20. The BAP found the eventual

 dealings between the parties to be “separate and distinct transactions.” Id.

        This case is more akin to California Canners and Growers v. Military Distribs. of

 Virginia (In re California Canners and Growers) than it is to Azevedo. At best, the

 agreement as contemplated by the Trustee between HHG and All Terrain, if any existed,

 is similar to the “distributorship agreement” between the parties in California Canners

 and Growers v. Military Distribs. of Virginia (In re California Canners and Growers). In

 that case, the agreement contemplated the overarching relationship between the parties,

 but all future dealings stood on their own as single transactions in and of themselves.

 Here, even assuming the parties had an agreement to conduct ongoing business, there was

 no agreement that governed every transaction that occurred. Each dealing between the

 parties was a separate and distinct transaction, just as they were for the parties in

 MEMORANDUM OF DECISION ̶ 43
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01                Desc Main
                               Document    Page 44 of 45



 California Canners and Growers v. Military Distribs. of Virginia (In re California

 Canners and Growers).

        This Court finds that All Terrain is not entitled to recoupment because there was

 no agreement based on a single transaction between the parties. Aside from briefly

 restating the doctrine of recoupment, Trustee points the Court to no single transaction

 between the parties that led to HHG’s claim against All Terrain. Indeed, the parties

 conducted extensive business together over the course of several years. Trustee posits

 that “[i]t is difficult to imagine that the two entities would have continued such a

 relationship without either an express or implied agreement that the Debtor would be

 compensated for the services it provided to HHG.” Dkt. No. 345, p. 14. Perhaps, but this

 is not the proper threshold for recoupment to apply. It appears that Trustee believes All

 Terrain is entitled to recoupment simply because of the ongoing business relationship

 between the parties. The existence of such a relationship alone, however, does not entitle

 All Terrain to an all-encompassing right to recoupment. The doctrine of recoupment

 requires All Terrain’s claim against HHG to arise out of the same claim as HHG’s claim

 against All Terrain. Here, HHG’s claim is the avoidance of transfers made by HHG to All

 Terrain that All Terrain used for gambling. All Terrain’s claims to recoupment against

 HHG do not arise from those same transfers, and there is no logical relationship between

 the transfers here and the overall business relationship between the parties, nor is there

 any single agreement governing all transactions between the parties. Accordingly, All

 Terrain is not entitled to any reduction of HHG’s claim under the doctrine of recoupment.

 MEMORANDUM OF DECISION ̶ 44
Case 17-40999-JMM       Doc 354 Filed 12/07/20 Entered 12/07/20 14:38:01             Desc Main
                               Document    Page 45 of 45



                                         Conclusion

        Trustee’s Objection to Claim Number 7 will be sustained in part and overruled in

 part. Claim Number 7 will be allowed to the extent of $4,111.36 related to avoidance of

 post-petition transfers. Claim Number 7 will also be allowed to the extent of $79,136.65

 for avoidable pre-petition transfers pursuant to § 548(a)(1)(B). Rainsdon has not

 established a claim for any pre-petition transfers pursuant to § 544(b)(1). In total, Claim

 No. 7 will be allowed in the sum of $83,248.01. The balance of claim No. 7 is

 disallowed.

        A separate order consistent with this Decision will be entered.


                                    DATED: December 7, 2020



                                    ________________________
                                    JOSEPH M. MEIER
                                    CHIEF U. S. BANKRUPTCY JUDGE




 MEMORANDUM OF DECISION ̶ 45
